Case 1:20-cv-00972-JPH-TAB Document 6 Filed 04/27/20 Page 1 of 4 PageID #: 18




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

BRENDA L. WHITE,                                   )
                                                   )
                          Plaintiff,               )
                                                   )
                    v.                             )   No. 1:20-cv-00972-JPH-TAB
                                                   )
SOUTHEAST HEALTH CENTER,                           )
PETER KIM DR.,                                     )
                                                   )
                          Defendants.              )


                                             ORDER

                     I.      Granting in forma pauperis status

      Ms. White’s motion to proceed in forma pauperis, dkt. [2], is GRANTED.

See 28 U.S.C. § 1915(a). While in forma pauperis status allows a plaintiff to

proceed without prepaying the filing fee, the plaintiff remains liable for the full

fees. Ross v. Roman Catholic Archdiocese, 748 F. App’x 64, 65 (7th Cir. Jan.

15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed ‘without prepayment of fees,’ . . . but not without ever paying fees.”).

No payment is due at this time.

                                       II.    Screening

      A. Screening standard

      The Court has the inherent authority to screen Ms. White’s complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status.”). The Court may dismiss claims within a

                                               1
Case 1:20-cv-00972-JPH-TAB Document 6 Filed 04/27/20 Page 2 of 4 PageID #: 19




complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The complaint

      The complaint names Southeast Health Center and Dr. Peter Kim as

defendants. Dkt. 1.

      Ms. White alleges that in April 2019, Dr. Kim prescribed her a

medication that caused a severe allergic reaction and failed to warn her of the

dangers of the medication. Dkt. 1 at 5. Dr. Kim knew she was allergic to that

medication but ignored her and prescribed it anyway. Id. Ms. White is African

American, and she believes that she was treated that way because of her race.

Id. She seeks $500,000 in damages. Id. at 6.

      C. Discussion

      Ms. White asserts that she is suing for a violation of federal law under 42

U.S.C. § 1983. Dkt. 1 at 2. “In order to state a claim under [42 U.S.C.] § 1983


                                         2
Case 1:20-cv-00972-JPH-TAB Document 6 Filed 04/27/20 Page 3 of 4 PageID #: 20




a plaintiff must allege: (1) that defendants deprived [her] of a federal

constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006); see London v. RBS Citizens,

N.A., 600 F.3d 742, 746 (7th Cir. 2010) (private actors may not be sued for

“merely private conduct, no matter how discriminatory or wrongful”). A private

citizen can act under color of law if there is “evidence of a concerted effort

between a state actor and that individual.” Spiegel v. McClintic, 916 F.3d 611,

616 (7th Cir. 2019) (quoting Fries v. Helsper, 146 F.3d 452, 457 (7th Cir.

1998)). Ms. White has not alleged any facts demonstrating that Dr. Kim or

Southeast Health Center are state actors or that they had any concerted efforts

with state actors. Nor has she alleged any wrongdoing on Southeast Health

Center’s part. Burks v. Raemisch, 555 F.3d 592, 593-94 (7th Cir. 2009)

(“Section 1983 does not establish a system of vicarious responsibility. Liability

depends on each defendant’s knowledge and actions....”). Accordingly, Ms.

White’s complaint must be dismissed with prejudice.

      D. Conclusion

      Ms. White shall have through May 27, 2020 to file an amended

complaint or show cause why her complaint should not be dismissed. If Ms.

White does not do so, the Court will dismiss this case with prejudice without

further notice.

SO ORDERED.
Date: 4/27/2020




                                         3
Case 1:20-cv-00972-JPH-TAB Document 6 Filed 04/27/20 Page 4 of 4 PageID #: 21




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                     4
